NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10207

                Plaintiff-Appellee,             D.C. No. 3:15-cr-00323-VC-3

 v.
                                                MEMORANDUM*
MICHAEL PON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                          Submitted December 6, 2019**
                            San Francisco, California

Before: W. FLETCHER and MILLER, Circuit Judges, and PREGERSON,***
District Judge.

      Following a jury trial, Michael Pon was convicted of one count of

conspiracy to distribute methamphetamine or possess methamphetamine with


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Dean D. Pregerson, United States District Judge for
the Central District of California, sitting by designation.
intent to distribute, in violation of 21 U.S.C. § 846, and two counts of distribution

of methamphetamine or possession of methamphetamine with intent to distribute,

in violation of 21 U.S.C. § 841(a)(1). Pon now appeals. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      When considering a challenge to the sufficiency of the evidence, we

“construe the evidence ‘in the light most favorable to the prosecution,’ and only

then determine whether ‘any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.’” United States v. Nevils, 598

F.3d 1158, 1161 (9th Cir. 2010) (en banc) (quoting Jackson v. Virginia, 443 U.S.

307, 319 (1979)) (emphasis in original). Although we review de novo, “our

evaluation remains deferential and accords respect to the jury’s role ‘as weigher of

the evidence.’” United States v. Moe, 781 F.3d 1120, 1124 (9th Cir. 2015) (quoting

Jackson, 443 U.S. at 319).

      Pon does not challenge the government’s evidence of what he describes as

“Lino’s drug conspiracy,” so named for his co-defendant Flavia Lino, but he

argues that there was insufficient evidence of his agreement to participate in that

conspiracy. “To establish a drug conspiracy, the government must prove: 1) an

agreement to accomplish an illegal objective; and 2) the intent to commit the

underlying offense.” United States v. Barragan, 263 F.3d 919, 922 (9th Cir. 2001)

(quoting United States v. Iriarte-Ortega, 113 F.3d 1022, 1024 (9th Cir. 1997)).


                                          2
“An agreement may be proven by circumstantial evidence that the defendants acted

together with a common goal. Express agreement is not required; rather, agreement

may be inferred from conduct.” United States v. Hegwood, 977 F.2d 492, 497 (9th

Cir. 1992).

      Construing the evidence in the light most favorable to the prosecution, a

rational trier of fact could have found that Pon agreed to join the conspiracy as

early as January 16, 2014, the date of the first drug sale. The government presented

evidence that on that day, Pon drove to the residence of Lino and her then-fiancé,

Kenneth Ng, picked them up, drove them to the sale location, waited while Lino

conducted the pre-arranged methamphetamine sale, and then drove them home—

despite the fact that Lino and Ng each had access to other vehicles. After Pon

parked the car, Lino and Ng went inside the residence while Pon spoke briefly with

the driver of a different car. Pon and the unidentified person then entered the

residence for about five minutes before they each got back in their cars and drove

away. Pon’s behavior was not “consistent with that of an innocent person having

no stake or interest in drug transactions.” United States v. Sanchez-Mata, 925 F.2d

1166, 1168 (9th Cir. 1991) (quoting United States v. Penagos, 823 F.2d 346, 349

(9th Cir. 1987)).

      Whether or not that evidence would have been sufficient by itself, the

government also introduced Lino’s recorded statements to an undercover officer


                                          3
concerning Pon’s role in the conspiracy. Lino stated that the conspirators were her,

Ng, and her cousin, and that there was “nobody else.” Lino confirmed that Pon was

the person she referred to as her “cousin,” explaining that he was her fiancé’s

friend from elementary school. Lino told the officer, “Mike, he wants the money

first,” and later said, “he’s the head man.” The officer testified that he believed that

“head man” was a reference to Pon, and “that he was ultimately the guy calling the

shots for her little organization.” While those recorded conversations occurred in

March and April 2014, a rational juror could have found the facts they revealed to

have been as true in January as they were in the spring.

      Because we find that Pon’s conspiracy conviction was supported by

sufficient evidence, we reject Pon’s other challenges. Pon recognizes that the

validity of his convictions rests on whether there is legally sufficient evidence of

his participation in that drug conspiracy. There is no dispute that Pon’s other

convictions are based on offenses committed by co-conspirators during the course

and in furtherance of the conspiracy.

      Finally, Pon’s due process challenge lacks merit. The Pinkerton jury

instruction did not violate Pon’s due process rights because his role in the

conspiracy cannot be characterized as “extremely minor.” United States v.

Bingham, 653 F.3d 983, 997 (9th Cir. 2011).

      Pon’s motion to supplement the record is GRANTED.


                                           4
AFFIRMED.




            5